Citation Nr: 1215284	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  10-40 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center has certified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States, or as a Philippine Scout.


CONCLUSION OF LAW

The appellant does not have recognized active military service for the purpose of the appellant obtaining a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board has considered whether the notice provisions of the VCAA are applicable to this claim.  With respect to the appellant's claim, where as here, the interpretation of the law is dispositive of the appeal, neither the duty to notify nor the duty to assist provisions of the VCAA apply.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002), citing Livesay v. Prinicipi, 15 Vet. App. 165 (2001).  At any rate, in the September 2010 statement of the case the appellant was notified of what was required to prove entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (the Fund), to include notice of 38 C.F.R. § 3.203 and the American Recovery and Reinvestment Act (the Act).  Further, the appellant has not referenced any other pertinent, obtainable evidence that remains outstanding.

A one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund.  See The Act, § 1002(b).  Congress recognized that certain Filipino veterans were granted benefits prior to a 1946 Act, but that under current law, the service of certain other Filipino veterans is deemed not active service.  The Act, § 1002(a)(5).  Congress recognized that the Philippine islands were a United States possession and that the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army were called into the service of the United States Armed Forces on July 26, 1941 by an executive order of the President.  The Act, § 1002(a).  Wartime service of the Scouts continued until the end of 1946 but gradually disbanded and was disestablished in 1950.  The Act, § 1002(a)(4).

VA may make a one-time payment from the Fund to an eligible person who submits a claim for benefits during the one-year period beginning on the date of the enactment of the Act, i.e., prior to February 17, 2010.  The Act, § 1002 (c)(1), (f).

An eligible person is anyone who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, or in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945, and was discharged or released from service under conditions other than dishonorable.  The Act, § 1002(d)(1), (2).

VA may accept as evidence of service, without verification from the appropriate service department, a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, if the evidence meets certain other conditions.  38 C.F.R. § 3.203(a).  When this type of evidence is not submitted, then VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  Where a claimant submits new evidence, that evidence should be submitted to service department for consideration of verification of service.  Capellan v. Peake, 539 F.3d 1373, 1381 (Fed. Cir. 2008).  VA is prohibited from finding that an individual served in the United States Armed Forces based on anything other than an authentic and accurate service department document or service department verification.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In his timely February 2009 claim, the appellant contends that he is eligible for a one-time payment from the Fund as a result of his service in various units of the Commonwealth of the Philippines Army, including the "I Company, BMD, ECLGA."  In July 2009, the NPRC verified that the appellant had no service in the Philippine Army, including the recognized guerrillas, in the service of the United States Armed Forces.

In February 2010 the appellant submitted an Affidavit for Philippine Army Personnel, noting that the appellant had service in the United States Armed Forces of the Far East (USAFFE) from September 1943 to May 1946 for units including  I Company, BMD, ECLGA.  

In May 2010 the appellant submitted additional documents including an April 1948 confidential document from the Headquarters of the National Defense Forces, June 1946 Orders from the 4th Replacement Battalion of the Commonwealth of the Philippines, a March 1947 Affidavit of the appellant, a May 1946 document from the 4th Replacement Battalion, a May 1946 document from the Headquarters of the Commonwealth of the Philippines, the appellant's June 1946 enlistment record, and a March 1947 certificate from Headquarters of the Commonwealth of the Philippines.

In September 2010 and February 2011 the NPRC verified that the appellant had no service in the Philippine Army, including the recognized guerrillas, in the service of the United States Armed Forces.

The Board finds that the appellant is not legally entitled to a one-time payment from the Fund.  At no time has the appellant submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, an original Certificate of Discharge, or any other document that demonstrates the required service without service department verification.  See 38 C.F.R. § 3.203 (a)(1).  The NPRC has determined in multiple instances (including most recently in February 2011) after reviewing multiple documents that the appellant does not have the requisite service.

The NPRC's certification is binding on VA and VA has no authority to change or amend the finding.  Duro, 2 Vet. App. at 532.  The proper course for the appellant, if he believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. (1994), overruled on other grounds, D'Amico v. West, 209 F.3d 1322, 1325 (Fed. Cir. 2000).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for VA benefits.  In short, Philippine veterans are not eligible for veterans' benefits unless a United States service department documents or certifies their service.  Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir.1997).

Based upon the record in this case, the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, or as a Philippine Scout.  The appellant, therefore, is not legally entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.

ORDER

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


